CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #590/592 to the Registration Statement onFormN-1AofAdvisors Series Trust with respect to the filing of the Prospectus and Statement of Additional Information for the Kellner Event Fund, a series of Advisors Series Trust. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania April 25, 2014 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #590/592 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated March 3, 2014 on the financial statements of the Kellner Long/Short Fund, a series of Advisors Series Trust.Such financial statements appear in the 2013 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania April 25, 2014 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment #590/592 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated March 3, 2014 on the financial statements and financial highlights of the Kellner Merger Fund, a series of the Advisors Series Trust.Such financial statements and financial highlights appear in the 2013 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania April 25, 2014
